NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            19-FEB-2021
                                            09:01 AM
                                            Dkt. 14 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

            SEAN P. DEPAEPE, Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
      (CASE NO. 2PR191000006(4) (CASE NOS. 2FC141000147(4)
                       and 2PC121000498(4))


             ORDER GRANTING MOTION TO DISMISS APPEAL
                FOR LACK OF APPELLATE JURISDICTION
   (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
          Upon consideration of the February 4, 2021 Motion to
Dismiss Appeal for Lack of Appellate Jurisdiction (Motion), by
Respondent-Appellee State of Hawai#i, the papers in support, and
the record, it appears we lack appellate jurisdiction over self-
represented Petitioner-Appellee Sean P. DePaepe's (DePaepe)
appeal from the Circuit Court of the Second Circuit's (circuit
court) August 14, 2020 Findings of Fact, Conclusions of Law, and
Order Denying Petition for Post-Conviction Relief (Order Denying
Petition) because DePaepe did not timely file the notice of
appeal.
          DePaepe failed to file his November 5, 2020 notice of
appeal within thirty days after the circuit court issued the
Order Denying Petition, as required by Hawai#i Rules of Appellate
Procedure (HRAP) Rule 4(b)(1), and it appears he did not move for
an extension of time. See HRAP Rule 4(b)(5). Further, the
exceptions to the requirement that a notice of appeal be timely
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

filed, under State v. Irvine, 88 Hawai#i 404, 407, 967 P.2d 236,
239 (1998), do not apply.
          Compliance with the requirements of the timely filing
of a notice of appeal is jurisdictional, and we must dismiss an
appeal if we lack jurisdiction. Grattafiori v. State, 79 Hawai#i
10, 13, 897 P.2d 937, 940 (1995). See HRAP Rule 26(b) ("[N]o
court or judge or justice is authorized to change the
jurisdictional requirements contained in Rule 4 of these
rules."). Accordingly,
          IT IS HEREBY ORDERED that the Motion is granted and
this appeal is dismissed for lack of appellate jurisdiction.
          DATED: Honolulu, Hawai#i, February 19, 2021.
                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2